Title: From Thomas Jefferson to George Jefferson, 1 December 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Dec. 1. 1802
          
          Mr. Derieux has for years past urged such perpetual demands on me for charity, that I have long since gone beyond the proportion which he had a right to expect of what I can give in charity, and consequently has been infringing on what other objects had a better right to. I have therefore for some time rejected his applications. he makes one now however under circumstances to which I cannot be entirely deaf. I will therefore ask the favor of you to send to him in Petersburg to the care of mr Richard Rambaut mercht of that place twenty five dollars, barely mentioning it to be at my desire, for I cannot write to him myself. 
          I presume mr Brown did not call for the 285.83 D placed with you for him; because after I sent him the order on you he wrote me to desire I would send the money to Albemarle which I immediately did. Accept assurances of my affectionate attachment 
          
            Th: Jefferson
          
        